United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                             ________________

                                No. 03-3207
                             ________________

Mohammad Alyas,                       *
                                      *
           Petitioner,                *
                                      *      Petition for Review of an
     v.                               *      Order of the Board of
                                      *      Immigration Appeals.
Alberto Gonzales, Attorney            *
General of the United States,1        *            [PUBLISHED]
                                      *
           Respondent.

                             ________________

                             Submitted: January 12, 2005
                                 Filed: August 19, 2005
                             ________________

Before LOKEN, Chief Judge, HANSEN and MURPHY, Circuit Judges.
                            ________________

HANSEN, Circuit Judge.



____________________

     1
      Alberto Gonzales has been appointed to serve as Attorney General of the
United States and is substituted as the Respondent pursuant to Federal Rule of
Appellate Procedure 43(c)(2).
      Mohammad Alyas, a native and citizen of Pakistan, petitions this court for
review of an order entered by the Board of Immigration Appeals ("BIA") affirming
the decision of an Immigration Judge ("IJ") to deny Alyas's applications for asylum,
withholding of removal, and relief under the Convention Against Torture. After
careful review, we deny Alyas's petition for review.

                                          I.
       In 1996, Alyas joined the Pakistan People's Party ("PPP"), one of two major
political parties in Pakistan. The PPP's rival party is the Pakistan Muslim League
("PML"). Alyas's father, the owner of a dry goods store in the village of Thatha
Faqirullah, had been a supporter of the PPP but had not been a card-carrying member.
On March 28, 1996, Alyas was holding a PPP meeting at the dry goods store, which
he operated for his father. He alleges that members of the local PML entered and
disrupted the meeting, damaging fixtures and vandalizing the store. When Alyas
attempted to report the incident to police, he was detained by the police for three
days. He alleges that the police, who favored the PML, beat him and urged him to
join the PML. Afterwards, local PML officials again contacted Alyas and threatened
harm if he did not change his political affiliation. Alyas does not allege that the
police beating resulted in any serious injuries. At the time of this incident, the PPP
was the party in control of the national government.

       In February 1997 the PML won in general elections and took control of
Pakistan's government. PML members in Alyas's village compiled a list of PML
opponents, and Alyas's name was on the list. On June 2, 1997, Alyas's dry goods
store burned to the ground. When Alyas attempted to report the fire to the police, he
was accused of burning the store himself in order to frame the PML. The police
refused to take a report of the incident. On June 15, 1997, Alyas was on his way to
the site of the store to continue his efforts to rebuild it when he was attacked and
beaten by members of the PML. Alyas went to the police to report the attack, but the
police again refused to take a report. Instead, Alyas was arrested and detained for

                                         -2-
seven days, during which time he was threatened, beaten, and burned with cigarettes.
He was released after his father paid a bribe of 15,000 rupees. Alyas never
discovered the origin of the fire that burned down his store. Later in June 1997 Alyas
alleges that he moved to Sialkot, Pakistan, in order to avoid problems with the PML.
He lived in Sialkot for five months. After receiving threats from the PML in Sialkot
as well, he moved to Lahore, where he lived for at least two years. His father then
told him that the PML was still looking for him, and Alyas moved to Faisalabad,
where he lived for three months.

        In the meantime, in October 1999, a new government took over in Pakistan,
and Alyas alleges that both PPP and PML members were arrested by the new regime.
Alyas eventually decided to leave Pakistan. In July 2001 Alyas traveled to the United
States using fraudulent identification and travel documents. At the Los Angeles
International Airport, he was refused admission to the United States because of his
invalid documents. Alyas thereafter sought asylum, withholding of removal, and
relief under the Convention Against Torture. Alyas's parents and most of his brothers
and sisters still live in Pakistan.

       Alyas appeared at a hearing before an IJ in May 2002. Before the hearing,
Alyas's counsel had requested an interpreter in the Urdu language. The record
reflects that Alyas speaks Punjabi, Urdu, and some English. At the beginning of the
hearing, when Alyas told the IJ that even though he spoke Urdu he might
communicate better in Punjabi, the Judge informed Alyas that his lawyer had
requested an Urdu interpreter. Alyas responded that an Urdu interpreter was fine.
(Admin. R. at 92-93.) While Alyas indicated several times that he did not understand
questions being asked of him, he nevertheless affirmed that he did speak Urdu. (Id.
at 160.) Alyas testified that before he left Pakistan he had lived in that country for at
least two years and eight months without being arrested or beaten. He also testified
that neither his father nor other members of his family were ever harassed or arrested
by government authorities or PML members. Alyas believes that he was targeted by

                                           -3-
the PML and the police because he was such an active member of the PPP and had
a lot of social contacts.

        The government submitted into evidence a Profile of Asylum Claims and
Country Conditions for Pakistan. The profile, prepared by the Department of State
in 1997, states that because the PPP was in charge of the national government and
headed coalition governments in the Punjab and Northwest Frontier provinces of
Pakistan from 1993 to November 1996, it would be hard for an asylum applicant to
show persecution on account of PPP membership during that period. (Id. at 264.)
The profile also states that in 1997, after the PML won in general elections, there was
little evidence of political reprisal of PPP members, and PPP members continued to
participate in Pakistani politics and government. (Id.)

       In his oral decision, the IJ noted that Alyas was unable to show that the current
Pakistani government had targeted him in any specific way. The court found that
Alyas had not met the burden of showing eligibility for asylum because he had not
established past persecution or a well-founded fear of future persecution, noting that
Alyas's claim of future persecution at the hands of the PML was diminished because
the country was no longer run by the PML. The IJ also denied withholding of
removal, 8 U.S.C. § 1231(b)(3) (2000), and relief under the Convention Against
Torture, 8 C.F.R. § 1208.16(c) (2004). The BIA affirmed without opinion pursuant
to 8 C.F.R. § 1003.1(e)(4) (2004). Where the BIA affirms without opinion, the
decision of the IJ is the final agency determination for purposes of judicial review.
See 8 C.F.R. § 1003.1(e)(4); Phommasoukha v. Gonzales, 408 F.3d 1011, 1014 (8th
Cir. 2005).

      In his petition for review, Alyas argues that the IJ erred in denying his
application for asylum, that the IJ violated his due process rights by failing to provide
a Punjabi translator and by conducting the immigration hearing in an egregious and
biased manner, and that the BIA erred by affirming without opinion. Alyas does not

                                           -4-
argue that the IJ or the BIA erred in denying relief under the Convention Against
Torture, and only summarily mentions any request for a review of the decision to
deny the withholding of removal. Alyas also failed to argue before the BIA that the
IJ erred in denying the withholding of removal and relief under the Convention
Against Torture. (Admin. R. at 28-34.) Because Alyas does not argue these issues
in his brief, we do not consider them as part of the petition for review. See Falaja v.
Gonzales, 406 F.3d 1076, 1085 (8th Cir. 2005) (holding that petitioner who did not
argue on appeal that IJ erred by denying relief under the Convention Against Torture
waived that argument); Gebremaria v. Ashcroft, 378 F.3d 734, 736 n.4 (8th Cir. 2004)
(holding that court of appeals lacks jurisdiction to decide an issue not first presented
to the BIA).

                                         II.
      We review the IJ's determination that Alyas is not eligible for asylum for
substantial evidence on the record as a whole. Krasnopivtsev v. Ashcroft, 382 F.3d
832, 837 (8th Cir. 2004). We will not reverse the IJ's decision unless the evidence is
so compelling that no reasonable fact finder could fail to find eligibility for asylum.
Id.

       At the Attorney General's discretion, asylum may be granted to an alien who
meets the statutory definition of a refugee. See 8 U.S.C. §§ 1158(b) and
1101(a)(42)(A) (2000). In order to be statutorily eligible, Alyas is required to
demonstrate past persecution or a well-founded fear of future persecution on account
of one of five enumerated grounds – in Alyas's case, his political opinion. A well-
founded fear is one that is both "subjectively genuine and objectively reasonable."
Ismail v. Ashcroft, 396 F.3d 970, 973 (8th Cir. 2005). Where an alien has established
past persecution, we presume that the alien also has a well-founded fear of future
persecution unless the government shows by a preponderance of the evidence that any
fear of future persecution is no longer reasonable. Krasnopivtsev, 382 F.3d at 838;
Phommasoukha, 408 F.3d at 1014; see also 8 C.F.R. § 1208.13(b)(1).

                                          -5-
       We conclude that substantial evidence supports the IJ's determination that
Alyas has not demonstrated past persecution on account of his membership in the
PPP. Although Alyas argues that he was harassed and attacked by members of the
PML, Alyas has not established that the PML members who vandalized his store in
March 1996 or who beat him in July 1997 represented the Pakistani national
government or that the government was unwilling or unable to protect Alyas from the
PML. See Valioukevitch v. I.N.S., 251 F.3d 747, 749 (8th Cir. 2001). In fact, Alyas
cannot argue that the March 1996 incident constituted harassment by his government
because the Pakistani government in 1996 was dominated by the PPP – the party to
which Alyas belongs. We have recognized that harassment by private citizens does
not rise to the level of persecution required for asylum eligibility. Krasnopivtsev, 382
F.3d at 839; Rife v. Ashcroft, 374 F.3d 606, 612 (8th Cir. 2004). Alyas also alleges
that he was detained and beaten by local police on two occasions. While any instance
of unjustified detention and physical abuse is regrettable, two isolated occurrences
of detention and abuse do not establish that Alyas is eligible for asylum because we
have also recognized that "brief periods of detention . . . or isolated violence do not
necessarily constitute persecution." Krasnopivtsev, 382 F.3d at 839; Ngure v.
Ashcroft, 367 F.3d 975, 990 (8th Cir. 2004) (noting that isolated violence does not
compel a finding of persecution); Tawm v. Ashcroft, 363 F.3d 740, 743 (8th Cir.
2004) (noting that brief detention is not necessarily persecution). Under the
Immigration and Nationality Act, "persecution is an extreme concept," Krasnopivtsev,
382 F.3d at 839 (citation and internal marks omitted), and Alyas's injuries do not
demonstrate "the atrocity of . . . past persecution [that] an applicant must show in
order to obtain this type of asylum, including permanent physical and emotional
scarring, or a combination of detention, involuntary military service, sleep
deprivation, beatings, electric shock, and routine physical torture and psychological
abuse," Francois v. I.N.S., 283 F.3d 926, 932 (8th Cir. 2002).

     Alyas also fails to establish a well-founded fear of future persecution on
account of his political activities. The current Pakistani government has been in

                                          -6-
power since 1999, and Alyas does not allege that he experienced any harassment or
abuse while he lived in Pakistan from July 1997 until July 2001.2 Alyas also testified
that his family members continue to reside unharmed in Pakistan. In such a situation,
we have recognized that an alien's fear of future persecution is diminished. See
Krasnopivtsev, 382 F.3d at 839 ("The reasonableness of a fear of persecution is
diminished when family members remain in the native country unharmed, and the
applicant himself had not been singled out for abuse.").

       Alyas also argues that the Immigration Court violated his due process rights by
failing to provide a translator in the Punjabi language and by conducting the
proceeding in a biased and unacceptable manner. We conclude that Alyas did not
present this argument to the BIA. While Alyas did argue to the BIA that he was not
allowed an adequate opportunity to present his case and that the interpreter was not
adequate, he made no argument that his due process rights had been violated.
(Admin. R. at 33-34.) Because Alyas failed to present this argument to the BIA in the
first instance, we lack jurisdiction to decide the claim. See 8 U.S.C.
1252(d)(1)(2000); Etchu-Njang v. Gonzales, 403 F.3d 577, 581-82 (8th Cir. 2005);
Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004).




      2
        We note that this interval of time – from July 1997 when Alyas allegedly left
his village of Thatha Faqirullah until July 2001 when he arrived in the United States
– is more than two years and eight months, as Alyas's hearing testimony suggests. He
testified that he lived first in Sialkot for five months – ostensibly from June 1997 until
November 1997. He then lived in Lahore for two years, which puts him in Lahore
from November 1997 through around November 1999. From Lahore, Alyas testified
that he moved to Faisalabad, where he lived for three months – until around February
2000. However, it is undisputed that Alyas did not come to the United States until
July 2001. His testimony leaves the remaining one year and five months unaccounted
for. Nevertheless, it appears that Alyas lived in Pakistan for over four years without
any additional problems with any political faction of the Pakistani government.
                                           -7-
      Finally, we do not review the BIA's use of the summary affirmance procedures
contained in 8 C.F.R. § 1003.1(e)(4). See Rife, 374 F.3d at 610.

      Accordingly, for the reasons stated, we deny Alyas's petition for judicial
review.
                      _____________________________




                                       -8-